UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1750


In re: MAURICE CORTEZ PROCTOR, SR.,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:85-cr-00547-DKC-1)


Submitted: February 25, 2021                                      Decided: March 4, 2021


Before GREGORY, Chief Judge, and NIEMEYER and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Maurice Cortez Proctor, Sr., Petitioner Pro Se. Jason Daniel Medinger, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice Cortez Proctor, Sr., petitions for a writ of mandamus, alleging that the

district court has unduly delayed in ruling on his 28 U.S.C. § 2255 motion. He seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals that the district court recently took significant action on Proctor’s § 2255

motion. Accordingly, we deny the mandamus petition. We deny Proctor’s motion for

immediate consideration and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                             2